The Chief Justice
delivered the opinion of the court.
We think we ought not to order the consolidation applied for. We find no principle or precedent to support it. The *287case read by the plaintiffs’ counsel from 9 John. Rep. 262, though of no binding authority here, yet is entitled to weight. In that case the consolidation was refused under stronger circumstances.
The Legislature direct us to consolidate unnecessary actions. Can we say these actions are unnecessary ? The defendant has not shown that the defence is the same in each. Indeed he does not shew that ho has any defence at all.
Motion denied.